ACCEPTED
                                                                                 01-14-00215-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            1/26/2015 4:03:13 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                          NO. 01-14-00215-CV

                                                                 FILED IN
                                 IN   fiIE                1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                          COURT OF APPEALS                1/26/2015 4:03:13 PM
                        FOR THE FIRST DISTRICT            CHRISTOPHER A. PRINE
                        OF THE STATE OF TEXAS                     Clerk
                             AT HOUSTON


                             LETIIA PILI,AI
                                      Appellanf

                                      vs.

                   JESUS VEGA AND DALIA VEGA
                               Appellees,


               On Appeal from the 234th Civil District C-ourt
               of Harris C-ountv. Texas-cause tr2011-68692


   REQUEST BY APPELI"A}TT TO KEEP CASE PENDING
    AT THIS TIME AS DISMISSAL COULD RESULT IN
APPELLEES ATTEMPTING TO COLLECT FTILL JUDGMENT


NEII ELEMENT IN TIIIS APPEAL I.
          A. c. K. Pillai. is the father of Appellant ( and the
real gartg in lnterest, including the person whose ftmds are
referred to as Appel-Iant's futtds, but are actuallV the ftmds of
said G. K. Pi7Lai) .
          B. c. K. PiIIai was shot in the stomach, a few days
ago, while he !,ras in his C.P.A. office in Denver Harbor, by it is
understood a man about 18 to 20 years ol-d, apparently on and
seeking money for drugs. It is understood that the perpetrator of
the crlne stole something like $20.00 and then shot e. K. PillaL
and fled. G. K. Pil.lai was in the hospital as the bullet lt is
understood went through his pancreas. He is out now, but has not
been able to get in to talk with Appellantrs attorney, except
briefly on the phone, while he was in the hospital to just gLve the
fact he had been shot and bare details stated above.
           C. Therefore, it is requested that the First Court of
Appeals NOT DISMISS THIS CASE ON MONDAY, JANUARY 26, 2OLS AS NOlv
SCHEDULED. There is more to this motion, set out bel-ow, but this
fact it is believed, needed to be stated first, to show that
dismissal- with more detail just is not possible at this time.

BRIEF   BACKGROT'ND               II,
            A.    This case was settled at MedLation on June LI, 2O!4.
After sorne discussions between counsel on both sides, Appelleers
attorney, on Jufy 7, 2OL4, had spent considerable time preparing
five documents needed to folfow through with the compl-etion of this
case. These documents prepared by Appellantrs attorney and finally
agreed to by Appellees' attorney on or about July 28, 20L4. Those
documents vrhich Appellees were to sign, and their attorney receive
a $24,000.00 settlement cashier's check to conclude the Mediation
Settfement Agreement, by exchanging the said check for the signed,
notarized documents to be given to Appellantrs attorney. The
Document r^rere absolutely necessary to conclude this matter, as they
were:
               1. Notice of Settlenent at Mediation. WhLch was
          to be jointly signed and sent to the 1st Court of Appeal-s
          within one or two days.
               2.   Settlement Agreement ( this Ls the short title.
          This docrnnent is to fiTe with the First Court of Appeals-
          Eouston). This was basically the full- version of the
          mediation settlement memorandun signed at Mediatlon. It
          is understood that Appel-l-ees' attorney agrees on this
          document and it is not one that was in issue for changes.
          Appellantts attorney has been tol-d it is okay.
                3. Ouit CLain Deed. This docunent has been redone
          several times and i.t is understood that the last version
          is now okay with ApSrellees I attorney and Appellees have
          signed or are signing this last version,
                4. Release of Judqment Lien. This document has
          been redone several times and it is understood that the
          last version is now okay with Appellees I attorney and
          Appellees have signed or are signing this last version.
                5. Joint Aqreed Post-Judoment ltotion To Release
          Supersedeas Bond Funds In Reoistrv Of The Court.
                6. Joint Aoreed Order To Release Supersedeas Bond
          Furtds In Registry of The Court.


           B. Appellees apparently had some conflict in their
relationship.     Upon Appellant I s attorney challenge made at
Medj-ation, that al-l necessary parties were not present, Appellees

                                 5
attorney announced at Mediation, that Jesus vega had the authority
of his !'ri fe to settle the case. Appellant secured a cashier's
check for $24,000.00 (which is sti77 in AppTTant's attorneg's safe
awaiting deliverg of tbe signed, notarized   documents ) and has been
there awaiting completion for months now. Apparentl"y tbe
represerrtation made by AppelJ-ees I attorney that once the documents
vrere delivered to him for his clients to sign, and the check ready
to be del-ivered, he would have the Appellees sign the documents and
the documents and check could then be exchanged.
           C. Instead, Appellant has had to file with this Court
a Motion to Compel i then an updated Motion to Compel and for
Sanctionsi and then as Request for an Emergency Hearing.
           D. Appellees I attorney has ceased responding to
anything whlch Appellantrs attorney sends to him and those
documents filed.    Now this Court has given notice that the thing
which needs to be done, if for Appellant to file a rBreach of
Contractr action to enforce the nediation Agreement. The Court
also stated it would be dismissing this appeal .

PROBLEM WITH DISMISSAL          III.
            A. The problem that Appellantrs attorney sees in a
di.smissal" are these:
                  1, Appellant is stifl out the Supersedeas Bond
            amount of $32,594.97 pfus accrued interest, which ls to
            be paid to Appellantt
                  2- Appell"ant also has put out $24,00O.OO, the
            settlement amount, which is being held by Appelleesl
attorney in his safe, to deliver ln return for the slgned
documentsi
      3. Appellant has had to expend thousands of
doll-ars already, in attorneyrs fees and expenses in
trying to enforce the Mediation Settlement Agreement, and
there is not even any response no$r from Appellees t
attorney.
      4. If this appeal is di.smissed, then this is what
could happen:
          a. Appelleesr attorney, using the dismissal
     of this appeal by the First Court of Appeals, couLd
     attempt then to obtain the S32,594.97 plus accrued
     interest, supersedeas bond, showing that the Appeal
     is not longer pending and hence they are entj-t1ed
     to the amount of the origi.nal j udgnent t and,/or
          b. Even if Appellant files the suit as
     suggested by this Court is the proper procedure,
     before service could be obtained upon the Appellees
     and thej.r attorney and law firm, to obtain a
     possible inj unction against such action, a. Just
     above could occur. Once those funds were given to
     the Appellees, any action for breach of contract,
     could be a hollow judgment, as the funds would
     already have been spent, glven asray or gonei and/or
          c. It may be that Appellant cannot even get
     cooperation from Appellees I attorney to provide the
                 service address of each of the Appellees, and it
                 might take months and a large expense to try to
                 locate and get them served, and then a 1ot of
                 expense to get to a judgment for Appellant, which
                 may be just the same thing as an order to comply
                 with the Mediation Settlenent.

MINIMUM RELIEF   SOUGHT          rv.
           A. Appellant therefore requests that this Court not
dismiss this case on January 26, 2OL5 as the present OTder states
will be done, unless this motlon is fil-ed to be considered by this
Courti and
           B. this appeal be kept on the docket of this Court,
until- Appellant can file a suit in llarris County District Court,
gain service upon the Appellees, and an injunction from that
District Court upon the Appellees and the Harris County District
Clerk not to disburse the funds in the Registry of this Court,
wlthout an Agreement signed by Appellees or an Order of the
District Court Judge in the new case; and
           C. If this Court could determine it has a 1egal basis
to act upon the motions for sanctions previously filed in this
court (it is believed nelther motion nor the reguest for an
emergencg hearing is contested), and order reasonable attorneyrs
fees and expenses, as requested, as an incentive to the Appellees
to try to resolve thls matter without the expense of another entire
]aw suit; and/or, in the alternative,
          D.   Because of such breach by Appellees and their
attorney, because of the fact that the Appellees' jointly requested
that they be able to go to nediation to settle this casei signed
the Mediation Settlement Agreement, thereby agreeing to the
settlement t but then ignored the settlement alternative provided by
tftis Court, settled the case, but then rirould not honor the
settlement made under the ausplces of this Courti and hence their
Answer to Appeal- shoul-d be dismissed and this Court reverse and
render in favor of the AppeJ.lant, by the default of the Appellees
in this Court.
           E. It should be noted by Appellant and AppellantIs
attorney, that a sizeable amount of the Medlatton Settlement
Agreement amount, 1s offset by the considerable amount of tlme and
work and expense by Appellantrs attorney, in attempting to gain
conpletion of the mediation settlement agreement, attempt to
enforce it through motions and a request for emergency hearing in
this Court, and in trying to prevent this Appeal from being
dismissed, and possibly allowing Appellees to grab the origlnal
J udgment amount in    the Registry of the trial court, by the
dismissal of the Appeal in this Court.
           F- It is beli-eved that thj.s Court has the ability to
enforce actions it has taken and have been ignored by one party and
therefore can be sanctioned by the First Court of Appeal-s.

          V|HEREFORE, PREMISES CONSIDERED,    Appellant ( aJld her
father, the rea] partg in intetest and person who has paid the over
556,000.00 now being held bg the Registrg of the Harrj-s Countg
District  CTerk and AppeTTant's attorneg, in the forfr of the
Supersedeas Bond and interest AND the cashier,s check in
AplreIlanX's attotneg's safe) requests that this Appeal be kept on
the active docket of this Court, until notLce is given that a suit
to enforce has been filed; the Appellees and their attorney ( and/or
law f itn ) served with citation; an injunction granted by the Judge
of the Court in the new case uporl Appellees and upon the Harris
County District Clerk from distrlbuting the funds in the Registry
without proper agreement of the parties and attorneys or order of
the Judge in the new casei and therefore, the ability the Appellees
and/or their attorney or faw firm, from being able to obtain the
funds in the Harris County District C1erk's Regj.stry, being secured
pending such agreement or Court Orderi and for such other and
further relief, at law or in equity, to which Appellant is justJ.y
entitled.
                                 RespectfulIy submitted,
                                 T. W. PROCTOR



                                 T. W. Proctor, J.D.---Attorney for
                                              AppelLant
                                 Glendale Mediation Center
                                 630 Uvalde Houston, TX 77Ot5-3766
                                 (7L3) 453-8338 rBA #16350000
                                 FAx (713) 453-3232
                                 email : auraman(aswbell.net
             CERTIFICATE OF SEFVICE
           On January 23, 2OI5, I, T. W. proctor, J.D., attorney for
Appellant, hereby certify that I have delivered a true and correct
copy of the above instrument( s ) to each attorney of record or pro
se party herein, at the address(es) shown below: by filing same
through ProDoc with a copy designated to be sent to such attorney
or partyi or by placing same in a U.S. post-paid certified mail
wrapper, addressed as shown below, and deposited with the U. S.
Postal Servicei or by sendl-ng by FAx:
DANIEL F. CASTANEDA, J.D., Buckley, White, Castaneda & Howell,
L.L.P., 240J- Fountainview, Suite L0O0, Houston, Texas 77057 a 7L3
749-77OO FAx 7L3 789-7703 TBA #O398O54O Email:
dcastaneda@bwchlaw. com ( attotneg for Jesus and Dalia Vega)




                                 T. W. Proctor, J.D.--Attorney for
                                 Appellant